DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 5, it is not clear and confusing as to what the horizontal orientation is based on. Also, the specification in Page 23, paragraph [0079], lines 3-7 discloses that “(T)he stowed orientation may refer to any orientation that is generally horizontal and/or generally parallel to the ground or support surfaces or structures.” It contradicts with the claimed limitation. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zalusky et al. (Patent Pub. No. WO 2010/003115 A1). 
Regarding claim 1, Zalusky et al. discloses a method (solar collector assembly, title; System(s) and method(s) for mounting deploying, testing, operating, and managing a solar concentrator are provided, abstract; FIG. 87 is a block diagram of an example adjustment system 8700 that enables adjustment of position(s) of a solar collector or reflector panel(s) thereof to maximize a performance metric of the solar collector in accordance with aspects described herein, para. [00396]), comprising: obtaining current data from a sensor related to performance of a solar power generating device (Monitor component 8720 can collect data associated with performance of the solar concentrator and supply the data to a performance metric generator component 8725, para. [00397]); comparing the current data from the sensor to previously stored data to detect a decrease in expected power generation (Diagnosis component 8735 can receive generated performance metric value(s) and report a condition of the solar concentrator ... Reported condition(s) can be retained in memory 8760 in order to produce historical operation data, which can be utilized to generate operational trends, para. (00397)); determining whether the decrease in expected power generation is designated a 
Regarding claim 2, Zalusky et al. discloses the method of claim 1, and further discloses wherein the stowed orientation is a first stowed orientation (As depicted in FIG. 50, the solar collection assembly 4200 can be rotated about the polar mount support arm 4302, to place the array in a "safety position", para. [00297]; The current position of the sun can also be determined by the use of sun position sensors, which can be used to determine the angle at which the energy of sunlight is strongest and position the array accordingly, para. [00296]) of a set of potential stowed orientations (If the solar collection assembly 4200 is to be placed in a position for storage, safety, or for maintenance purposes, such as the position illustrated in FIG. 51, the motor can be stepped through a number of steps to move the array from an operating position (e.g., 
Regarding claim 3, Zalusky et al. discloses the method of claim 2, and further discloses wherein the first stowed orientation is selected instead of other stowed orientations of the set of potential stowed orientations based on the first stowed orientation being closest to a tracked orientation, the tracked orientation corresponding to an orientation associated with a tracking algorithm that orients the solar power generating towards a current sun position as the sun moves across the sky (As depicted in FIG. 50, the solar collection assembly 4200 can be rotated about the polar mount support arm 4302, to place the array in a "safety position", para. [00297]; The current position of the sun can also be determined by the use of sun position sensors, which can be used to determine the angle at which the energy of sunlight is strongest and position the array accordingly, para. [00296]). 
Regarding claim 4, Zalusky et al. discloses the method of claim 3, further discloses moving the orientation of the solar power generating device from the first stowed orientation to a second stowed orientation at a second point in time based on the second stowed orientation being closest to the tracked orientation associated with the second point in time (FIG. 52 illustrates a solar collector assembly 5200 rotated and lowered in accordance with the various aspects presented herein, para. [00301]).
Regarding claim 6, Zalusky et al. discloses the method of claim 2, and further discloses wherein the set of potential stowed orientations includes approximately -20 
Regarding claim 7, Zalusky et al. discloses the method of claim 1, and further discloses wherein the stowed orientation is off from horizontal (means are provided to allow the array to be tilted through a range of angles with respect to the polar mount along the angle of declination, where the range of angles includes the required degree of angle to keep the array in alignment with the sun and its variation of declination as well as a greater range of angles to allow the array to be tilted for installation, maintenance, storage, para. [00185]). 
Regarding claim 8, Zalusky et al. discloses the method of claim 1, and further discloses: detecting a cessation of the persistent decrease in expected power generation; and based on the detected cessation, changing the orientation of the solar power generating device to a tracked orientation, the tracked orientation associated with a tracking algorithm that orients the solar power generating device towards a current sun position as the sun moves across the sky (After the hailstorm has passed the array can be repositioned to resume operation where the repositioning is determined based upon the last known position of the array plus the number of steps required to compensate for the current position of the sun, e.g., last position of array prior to the 
Regarding claim 9, Zalusky et al. discloses the method of claim 8, and further discloses monitoring for additional potentially cloudy conditions; and based on the additional potentially cloudy conditions being persistent cloudy conditions, adjusting the solar power generating device to the stowed orientation (the solar collection assembly 4200 can utilize an electronic device, such as a computer operable to execute the positioning (e.g., tilting, rotating, etc.) of the solar collection assembly 4200. For example, sensors located on or near the solar collection assembly 4200 can sense weather conditions and automatically place the solar collection assembly 4200 into a safety position, para. [00298]).
Regarding claim 10, Zalusky et al. discloses the method of claim 9, and further discloses tracking a number of times the additional potentially cloudy conditions are persistent cloudy conditions; and based on the number of times exceeding a threshold, ceasing adjusting the solar power generating device to the stowed orientation for a period of time (a process for determining if the solar collection assemblies should be placed in a safety position can be facilitated through an automatic classifier system and process. The machine learning schemes can measure various weather conditions, such as from a central collection device. In accordance with some aspects, the machine learning component can communicate {e.g., wirelessly) with various weather command centers {e.g., over the Internet) to obtain weather conditions, para. [00299]). 
Regarding claim 11, Zalusky et al. discloses the method of claim 1, and further discloses wherein changing the orientation of the solar power generating device is 
Regarding claim 12, Zalusky et al. discloses the method of claim 11, and further discloses wherein the central range is between approximately -5 degrees and 5 degrees from horizontal (means are provided to allow the array to be tilted through a range of angles with respect to the polar mount along the angle of declination, where the range of angles includes the required degree of angle to keep the array in alignment with the sun and its variation of declination as well as a greater range of angles to allow the array to be tilted for installation, maintenance, storage, para. [00185]). 
Regarding claim 13, Zalusky et al. discloses the method of claim 1, and further discloses wherein the sensor is configured to monitor for irradiance (A performance metric can include at least one of energy-conversion efficiency, energy-converted current output, thermal energy production, or the like ... A performance metric can include at least one of energy-conversion efficiency, energy-converted current output, thermal energy production, or the like, para. [00397]). 
Regarding claim 14, Zalusky et al. discloses the method of claim 1, and further discloses wherein the sensor is configured to monitor for current (such tracking comprises at least one of (i) to collect data through measurements or access to a local 
Regarding claim 15, Zalusky et al. discloses the method of claim 1, and further discloses wherein determining whether the decrease in expected power generation is designated a persistently occurring decrease includes performing statistical analysis on data related to the solar power generating device, the data including at least one of historical irradiance data and historical data of electrical current generated by the solar power generating device, the statistical analysis considering variance in the data within a threshold time and rate of change of the data (Diagnosis component 8735 can receive generated performance metric value(s) and report a condition of the solar concentrator ... Reported condition(s) can be retained in memory 8760 in order to produce historical operation data, which can be utilized to generate operational trends, para. [00397]; a process for determining if the solar collection assemblies should be placed in a safety position can be facilitated through an automatic classifier system and process. The machine learning schemes can measure various weather conditions, such as from a central collection device. In accordance with some aspects, the machine learning component can communicate {e.g., wirelessly) with various weather command centers {e.g., over the Internet) to obtain weather conditions, para. [00299]). 
Regarding claim 16, Zalusky et al. discloses the method of claim 15, and further discloses wherein the statistical analysis includes a decay algorithm such that more recent data is weighted more heavily than older data (The inference can be probabilistic-that is, the computation of a probability distribution over states of interest 
Regarding claim 17, Zalusky et al. discloses the method of claim 15, and further discloses wherein the designation of the decrease in expected power generation as persistent is based on both the variance in the data being below a variance threshold and an amount of power generated being below a power generation threshold (The inference can be probabilistic-that is, the computation of a probability distribution over states of interest based on a consideration of data and events. Inference can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources). 
Regarding claim 18, Zalusky et al. discloses a solar tracking system (solar collector assembly, title; System(s) and method(s) for mounting, deploying, testing, operating, and managing a solar concentrator are provided, abstract; Fig. 87 is a block diagram of an example adjustment system 8700 that enables adjustment of position(s) of a solar collector or reflector panel(s) thereof to maximize a performance metric of the solar collector in accordance with aspects described herein, para. [00396]) comprising: 
Regarding claim 19, Zalusky et al. discloses the system of claim 18, and further discloses wherein the stowed orientation is one of a set of stowed orientations (If the solar collection assembly 4200 is to be placed in a position for storage, safety, or for maintenance purposes, such as the position illustrated in Fig. 51, the motor can be stepped through a number of steps to move the array from an operating position (e.g., the position illustrated in Fig. 49) to the position illustrated in Fig. 51, sometimes referred to as a storage or safety position, para [002951), and wherein the operations further comprise select the stowed orientation from the set of stowed orientations based on the stowed orientation being closest to the tracked orientation of the set of stowed 
Regarding claim 20, Zalusky et al. discloses the system of claim 18, and further discloses wherein the predicted cessation of the persistent cloudy condition is based on statistical analysis on data related to the row of solar panels, the data including at least one of historical irradiance data and historical data of electrical current generated by the row of solar panels, the statistical analysis considering variance in the data within a threshold time and rate of change of the data (Diagnosis component 8735 can receive generated performance metric value(s) and report a condition of the solar concentrator ... Reported condition(s) can be retained in memory 8760 in order to produce historical operation data, which can be utilized to generate operational trends, para. [00397]; a process for determining if the solar collection assemblies should be placed in a safety position can be facilitated through an automatic classifier system and process. The machine learning schemes can measure various weather conditions, such as from a central collection device. In accordance with some aspects, the machine learning component can communicate (e.g., wirelessly) with various weather command centers (e.g., over the Internet) to obtain weather conditions, para. [00299]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Henderson et al. (Patent App. Pub. No. US 2018/0358921 A1) discloses a tracker control system rotating the at least one photovoltaic panel into the stow orientation when the wind tracking device determines current wind speed in excess of an operational limit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/SEUNG C SOHN/Primary Examiner, Art Unit 2878